Citation Nr: 0935167	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  05-04 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder.  



REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1963 to March 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the benefit sought on appeal.

This case was before the United States Court of Appeals for 
Veterans Claims (Court), and in an October 2008 memorandum 
decision, the Court remanded the claim for further 
development.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.



REMAND

In light of the memorandum decision and review of the 
evidence of record, the Board finds that a remand is 
necessary.  The Court generally indicated that the Board did 
not provide adequate reasons and bases when it denied the 
Veteran's service connection claim.  It also noted that the 
Board did not take into consideration the Veteran's lay 
statements of the symptomatology he has experienced since 
service.  As such, a remand is necessary to properly 
adjudicate the Veteran's claim.  

The Veteran essentially contends that he first experienced 
depressive symptoms in service and these symptoms have 
continued since service separation.  He reported symptoms 
including depression, hopelessness, and anxiety.  He 
indicated that he was ordered to undergo group therapy during 
service at Chanute AFB.  Any such records have been formally 
found to be unavailable.  

The Board notes that the Veteran was treated in service for 
one instance of passive-dependency reaction in December 1963.  
He was put on profile 2 and was noted to be psychiatrically 
disqualified for missile duties.  The Veteran, however, 
remained eligible for world wide assignment.  In a May 1966 
physical profile serial report, the Veteran was returned to 
full duty and his previous disqualification was removed.  
Noted in that report, was that the Veteran had a previous 
minor adult situational reaction in 1963, but there was 
absolutely no abnormality since that time.  No abnormalities 
or residual psychiatric disabilities were noted at service 
separation in 1967, nor did the Veteran report any such 
symptomatology at that time.  

The Veteran was first diagnosed as having bipolar disorder in 
1990.  Treatment records at that time reflected that the 
Veteran experienced depressive symptoms since 1985.  Relevant 
private treatment records also reflect that the Veteran 
reported first experiencing a severe episode of depression in 
his adolescence, but no age or time frame was given for this 
incident.  He continues to be treated for bipolar disorder.  

In December 2003, the Veteran underwent a VA examination.  
During the examination, the Veteran reported that he lost 
hope during the military, that his life was not worth living, 
and he lost hope for the possibility of further enjoyment.  
He also reported that he felt suicidal during service.  He 
discussed his in-service group therapy treatment and its 
negative impact on him.  The examiner diagnosed the Veteran 
as having bipolar disorder, currently in the depressed phase.  
The examiner opined that it was as likely as not that the 
Veteran would have developed his ongoing psychiatric problems 
whether he went to the military or not.  He indicated that 
the Veteran apparently overcame his in-service adjustment 
problem and was able to resume his military duties.  The 
examiner indicated that he did not doubt the Veteran's report 
of experiencing depression during service, but could not find 
that service caused this reported condition.  The examiner 
also noted that he did not doubt the Veteran's assertions 
that he was not cut out to be in the military and that the 
regimentation or exercises were too much for the Veteran.  
The examiner, however, could find no "absolute" reason 
suggesting that his difficulties in service contributed to 
his later psychiatric problems "to the point where they 
would have been worse than had he not been in the military."  

Upon review of the relevant evidence of record and review of 
the December 2003 VA examination, the Board finds that 
another VA examination is necessary to decide this claim.  
The Board finds that the examination is inadequate for 
purposes of reaching a decision as the examiner's statements 
do not answer the question as to whether the Veteran's 
current psychiatric disability had its onset in service.  The 
examiner indicated that the Veteran would have likely had his 
current psychiatric disability regardless of whether he was 
in the military or not, but he did not indicate whether any 
currently diagnosed psychiatric disability had its onset 
during service.  The examiner also found that service did not 
cause the disability, but again, did not indicate whether the 
onset of his current disability was during service.  The 
Board notes that the Veteran was not found to have a 
psychiatric disability upon enlistment in service.  The 
examiner's statement that he had no absolute reason regarding 
whether the Veteran's in-service difficulties and treatment 
for passive-dependency reaction or adult situational reaction 
were related to his current disability is also inadequate.  
The Board notes that there need not be an absolute reason 
regarding a nexus between a current disability and service-
only that it is at least as likely as not that the Veteran's 
current disability was attributable to his period of active 
duty.  See 38 C.F.R. § 3.303.  As such, the claim must be 
remanded for an another VA examination to be scheduled and an 
opinion obtained as to whether the Veteran's in-service 
psychiatric diagnoses/treatment are in any way related to his 
currently diagnosed bipolar disorder.  

Of note, the Veteran was not provided notice in compliance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the five elements of a service connection claim.  
Upon remand, the Veteran should also be provided this notice.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice compliant 
with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and perform all 
development deemed necessary.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any acquired psychiatric 
disorder.  The Veteran's claims folder 
should be made available to the examiner.  
The examiner is to perform all necessary 
clinical testing and render all 
appropriate diagnoses.  The examiner 
should then render an opinion as to 
whether it is at least as likely as not 
that the Veteran's currently diagnosed 
acquired psychiatric disorder(s) had its 
onset in service.  The examiner should 
specifically discuss the Veteran's in-
service diagnoses and his assertions that 
he has experienced depressive symptoms 
since service.  The examiner should 
provide rationale for all opinions given.  
If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



